Citation Nr: 1728600	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Edwin Brooks, Attorney


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1989 to April 1989 and from June 2007 to June 2008, with additional service in the Virginia Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim, and to ensure that the Veteran is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Board notes that despite the RO's August 2016 adjudication of this claim, the information regarding the Veteran's complete employment and education history is not of record.  The RO's February 2016 VCAA notice letter included VA Form 21-8940; however, the Veteran did not return the form.  Nevertheless, as the Board has taken jurisdiction over this claim under Rice v. Shinseki, 22 Vet. App. 447, the Veteran should get another opportunity to provide the relevant information in support of his claim of entitlement to a TDIU.  

Several VA examinations address the individual impact of the Veteran's multiple service-connected disabilities, but none considers them in conjunction or in relation to the Veteran's employment history.  Therefore, on remand, the RO should obtain an opinion to determine the collective impact of the Veteran's service-connected disabilities on the Veteran's ability to work.

On remand, the RO should also obtain any updated treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate his TDIU claim, as well as VA Form 21-8940. 

2. Obtain all updated treatment records, to include any records from the Richmond VA Medical Center, from February 2016 to the present and associate them with the claims file or virtual record.

3. After completing the above actions, the RO should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the collective impact of the Veteran's service-connected disabilities on his ability to work.  If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical, education and employment history; day-to-day functioning; and, industrial capacity.  The examiner should address the Veteran's current ability to function in an occupational environment.

The examination report should also indicate if there is any form of employment that the Veteran could perform and, if so, what type.  A written copy of the report should be associated with the claims file.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




